CATES, Judge.
This appeal was submitted January 6, 1966.
The judgment entry shows the testimony began before an expressly named panel of thirteen jurors on September 15, 1965. The trial carried over and on the next day a verdict of guilty of robbery was handed down by “a jury of good and lawful men, to-wit: William Robert Owens, Foreman, and eleven others, * * * ”
The record arrived here too late, and Supreme Court Rule 37 rescues us from the need to decide whether thirteen is an unlucky number for either party.
Thus we are taken from the dilemma by a motion of the Attorney General to strike the record in its entirety and thus to dismiss as though no appeal existed.
The eye of the beholder, whether he be on beach or bench, is always gladdened by an aesthetic triumph of form over substance.
Motion granted; record stricken; appeal dismissed.